Citation Nr: 0431281	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-18 229A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Veteran represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel






INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992 and on active duty for training from February 
to July 1993.

By a May 1998 RO decision, the veteran's claim of service 
connection for a psychiatric disability (characterized as 
stress and depression) was denied.  The veteran appealed this 
decision to the Board of Veterans' Appeals (Board).  In an 
August 2000 decision, the Board denied the claim.  
Thereafter, the veteran appealed the decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
May 2001 Order, the Court vacated the Board's August 2000 
decision and remanded the matter to the Board for 
readjudication.  In March 2002, the Board directed its own 
Evidentiary Development Unit (EDU) to conduct development.  
Following completion of the development, in April 2003, the 
Board again denied the claim.  Thereafter, the veteran again 
appealed to the Court.  In a July 2003 Order, the Court 
vacated the Board's April 2003 decision.  In November 2003, 
the Board remanded the claim to the RO for further 
evidentiary development. 

It is noted that the veteran appears to be claiming service 
connection for diabetes and glaucoma.  See veteran's 
notations on an August 2004 RO letter, received at the RO in 
September 2004.  These matters are referred to the RO for 
appropriate action.

It is noted that the appeal regarding recoupment of 
separation pay was resolved by the Board in March 2003.

FINDING OF FACT

The veteran is not shown to have manifested a psychiatric 
disability in service or within a year of separating from 
service, nor does the evidence demonstrate that he suffers 
from a psychiatric disability that is otherwise related to 
service.




CONCLUSION OF LAW

The veteran's psychiatric disability was not incurred in or 
aggravated by service; nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 
1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records do not indicate 
complaints, treatment, or a diagnosis of psychiatric problems 
during service.  In fact, examination reports, dated in 
December 1981 (his enlistment examination), January 1987, and 
December 1990, reflect that the veteran was psychiatrically 
normal.

Post-service medical evidence reflects that the veteran 
underwent a VA general examination in August 1993, at which 
time he complained of tinnitus, hearing loss, and an insulin 
reaction.  The psychiatric and personality portion of the 
examination report indicates that the veteran's behavior and 
comprehension were normal.  He was diagnosed as having 
diabetes mellitus, hypertension, the residuals of an 
appendectomy, and mixed hearing loss (diagnosed as a result 
of a separate hearing examination).  

Medical records, dated in 1994, are negative for treatment of 
any psychiatric illnesses or complaints.

The medical evidence also reflects that in January 1997 the 
veteran presented at a VA mental health clinic, complaining 
of depression.  He was not suicidal; he was alert and 
oriented times three; and he had no auditory or visual 
hallucinations.  His concentration was fair; his judgment and 
short term memory were good; and his mood was bright.  He was 
diagnosed as being mildly depressive.

In February 1998, the veteran presented at the VA mental 
health clinic.  It was noted his mood was anxious; and he was 
not suicidal.  He was diagnosed as having dysthymia (history 
improved), situational anxiety, and insomnia.  In April 1998, 
he was again found to be anxious and was diagnosed as having 
dysthymia and anxiety. He was not suicidal and denied 
hallucinations, and his short term memory was good.

In early December 1998, the veteran presented for treatment 
requesting, among other things, a psychiatric referral for a 
history of depression and insomnia.  He was assessed with a 
history of depression with insomnia and referred for an 
evaluation.  In mid-December 1998 the veteran was seen at the 
VA mental health clinic, and presented as guarded, impatient, 
and hostile.  The veteran related that his depression started 
as a result of the mismanagement of his career and medical 
problems by the military.  He noted that after separating 
from service in 1993, he sought treatment at a VA medical 
facility in Decatur, Georgia and was diagnosed as having 
depression, and thereafter received treatment in 
Fayetteville, North Carolina.

About five days later the veteran again presented at the 
mental health clinic, and gave a history of being first 
diagnosed with depression in 1983.  On mental status 
examination, he was found to be appropriate in appearance, 
behavior, affect, and thought content.  His mood and thought 
process were normal, he was neither suicidal nor homicidal, 
and his cognitive functioning was normal.  The veteran was 
diagnosed as having, among other things, recurrent major 
depression, with no depressive symptoms presently.  In 
January 1999, the veteran presented to the mental health 
clinic as angry and unwilling to engage in treatment.  He 
reported that he was sleeping better but that his mood 
remained depressed.

During a September 1999 RO hearing (pertaining to a separate 
issue) the veteran testified that depression had its onset 
while he was in service.

A VA examination, accomplished in October 2002, reflects that 
the examiner reviewed the entire record.  The veteran 
presented for the examination and seemed to be hostile and 
rather sarcastic.  He gave a history of several suicide 
attempts and detailed one attempt that took place in 1998.  
He complained of auditory hallucinations of an unknown voice 
telling him "give up, why be stupid," and "no hope."  He 
noted that he was taking Zoloft and sleep medication.

On mental status examination, the veteran was noted to be 
alert, unproductive, and vague.  There was no evidence of 
dysarthria or dysphasia; and the veteran spoke in an 
intelligent, but rather short manner.  No hallucinations or 
delusions were detected; and the examiner noted that 
allegations of same could not be supported clearly at that 
time given the longitudinal history and content.  The 
examiner added that it was worth noting that the veteran 
never required antipsychotic medication.  The veteran also 
denied suicidal and homicidal ideation, intentions, or plans.  
His mood was assessed as angry; and his affect was blunted 
but appropriate to thought content and mood.  There were no 
obsessive, compulsive, or phobic phenomena present; and 
cognitive function seemed to be within normal limits.  
Concentration and attention were normal; there was no 
abnormality of cognition or memory; and judgment and insight 
were described as fair.

As a result of this examination, the veteran was diagnosed as 
having, among other things, depression (not otherwise 
specified) and not linked to service.  The examiner noted 
that the most reasonable onset for the veteran's emotional 
situation seems to have been in 1998 when he was working as a 
substitute teacher and attempted suicide.  The examiner 
pointed out that there was no indication of depression in 
service and that there was nothing to link the veteran's 
emotional problems to the one year period following his 
separation from service.

VA progress notes, dated in 2003, reflect that the veteran 
was diagnosed as having longstanding depression and a history 
of alcohol abuse.  It was noted that he was taking 
medication. 

In an April 2003 statement, Ms. W., indicated that she knew 
the veteran when they were both assigned to the same Army 
installation in Korea.  She described the veteran as 
withdrawn and depressed while in the Army.  She said that he 
was typically alone and avoided gatherings.  She related that 
he drank too much and appeared to be in need of help. 

In a June 2003 statement, Mr. D. indicated that he had served 
with the veteran.  He indicated that while he did not have a 
degree in psychology, it was his opinion that the veteran had 
depression.  Mr. D. noted that the veteran's performance, 
while in the Army, deteriorated and his behavior changed.  He 
indicated he was withdrawn and drank excessively. 

In a September 2003 statement, Dr. L, a private physician, 
indicated that the veteran had been a patient of his since 
December 1998 and had been treated for depression from the 
beginning.  Dr. L indicated he had reviewed some treatment 
records from 1988 onward; and he indicated that there was no 
mention of alcohol abuse or depression in notes dated from 
1988 to 1990.  He also observed that the veteran used alcohol 
to cope with his depression.  Dr. L opined, following a 
review of the two lay statements, discussed above, that it 
was his opinion that the veteran's current depression was 
likely a continuation of his depression, as reportedly 
observed by Ms. W. and Mr. D. during service. 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law with the 
enactment of the VCAA in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Regulations implementing the VCAA are set forth at 38 C.F.R.  
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The VCAA and its implementing regulations 
eliminate the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
include enhanced duties to notify a claimant for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 1998, the RO denied the 
veteran's claim of service connection for a psychiatric 
disability.  He was properly notified of the outcome as well 
as the reasoning behind the adverse decision in a May 1998 
letter.  The Board concludes that the discussion in the May 
1998 RO decision, statement of the case (SOC) (issued in July 
1999), a supplemental statement of the case (SSOCs) (issued 
in August 2004) and numerous letters over the years 
(including the August 2002 VCAA letter and various other duty 
to assist letters) informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  Specifically, the Board 
concludes that the RO decision, SOC, SSOC, and various 
letters informed him of:  why the evidence on file was 
insufficient to grant service connection; what evidence the 
record revealed; what VA was doing to develop the claim; and 
what information and evidence was needed to substantiate his 
claim.  The August 2002 VCAA letter specifically informed him 
of what he should do in support of the claim, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was, for the most part, informed to submit 
everything he had with regard to his claim for service 
connection.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103, 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the instant case, the August 2002 
VCAA letter was issued long after the May 1998 RO decision 
which denied his claim for service connection.  It is also 
noted that the VCAA was enacted after the RO's 1998 decision.  
Regardless, no prejudice has occurred.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the appellant regarding what further evidence he should 
submit to substantiate his claim." Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  Further, the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made exhaustive efforts 
to develop the record.  All relevant records are on file to 
include the veteran's VA and private medical records.  In 
addition, the veteran was afforded a VA examination which 
determined the etiology of his psychiatric disability.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has fulfilled 
its duty to assist with regard to the veteran's claim. 

In this appeal, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Analysis

The veteran and his attorney contend that service connection 
is warranted as the psychiatric disability had its onset in 
service.  Taking into account the relevant evidence of 
record, the Board disagrees.

The veteran's service medical records do not reflect that he 
was ever treated for or diagnosed as having a psychiatric 
disability while in service.  His statements to the effect 
that he was first diagnosed with depression in 1983 are 
simply not supported or reflected in the service medical 
records.

The veteran and his attorney have noted that the veteran was 
prescribed "Antidixposidium" for treatment of depression 
during service.  (This medication is apparently available in 
Germany, where the veteran was stationed during service, but 
not the United States.)  The record confirms that the veteran 
was prescribed this medication in 1984 and 1985; however, 
there is no indication that it was used to treat depression 
or any other psychiatric disability.  The Board notes that 
recently submitted evidence from Dr. U. K. from the Federal 
Institute of Drugs and Medical Devices - evidence submitted 
by the veteran and his attorney - indicates that this drug is 
used to treat obesity.  Dr. Kern noted that the Institute was 
not able to judge whether the drug was prescribed "off-label" 
to the veteran in order to treat symptoms of depression.  
Further, the examiner who saw the veteran in October 2002 
noted that the medication did not appear to be an 
antidepressant because contemporaneous complaints regarded 
abdominal and gastrointestinal symptomatology.

In sum, there is no evidence that the veteran complained of, 
was treated for, or was diagnosed as having psychiatric 
problems during active duty. 

Further, there is no evidence that the veteran was diagnosed 
as having a psychosis (or for that matter, any psychiatric 
disability) to a compensable degree or otherwise within one 
year of his separation from service.  The veteran's statement 
that he was treated for and diagnosed as having depression in 
1993 when seen at a VA medical facility in Decatur is not 
supported from the medical records received from the VAMC in 
Decatur (as noted, he was essentially found to be 
psychiatrically normal when examined at that facility).

The earliest indication of a diagnosis of a psychiatric 
disability was in early 1997, over four years after the 
veteran separated from active service.

The medical evidence of record does not suggest that any 
currently diagnosed psychiatric disability is related in any 
way to the veteran's period of active service or active duty 
for training.  38 C.F.R. § 3.303(d).  In fact, an October 
2002 VA examination report reflects the opinion that the 
veteran's psychiatric disability, diagnosed as depression, 
was not related to his military service.  The examiner noted 
that the most reasonable onset for the veteran's emotional 
situation seems to have been in 1998 when he was working as a 
substitute teacher and attempted suicide.  The examiner 
pointed out that there was no indication of depression in 
service and that there was nothing to link the veteran's 
emotional problems to the one year period following his 
separation from service.

It is acknowledged that a September 2003 opinion of a private 
physician, Dr. L, is to the effect that the veteran's current 
depression is a likely continuation of the manifestations 
first seen by his fellow servicemen, Ms. M. and Mr. D, during 
active duty.  He seems to suggest that alcohol consumption, 
noted by Ms. M. and Mr. D. in service, represented the 
veteran's method of coping with his depression.  The Board 
concludes that Dr. L's opinion is of little probative value.  
First, it is noted that his opinion was not based on a 
thorough review of the claims folder to include the veteran's 
service medical records but instead was based largely on lay 
statements from Ms. M. and Mr. D. and a curious assortment of 
medical records from 1988 onward.  Second, Dr. L is unable to 
cite to any clinical medical evidence to support his 
conclusion.  He even admits that some of the earlier medical 
records he reviewed, which are dated in 1988 and 1990, do not 
make mention of any depression or alcohol abuse.  It can only 
be concluded that Dr. L based his opinion regarding the 
diagnosis and origin of the veteran's psychiatric problems on 
the statements of two laypersons - Ms. M and Mr. D, who have 
no medical training.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (laypersons are not competent to render medical 
opinions).  The Court has held that a medical opinion based 
on speculation, without supporting clinical evidence, does 
not provide the required degree of medical certainty and 
would be of no probative value.  Bloom v. West, 12 Vet. App. 
185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  

The Board notes that the opinion contained within the October 
2002 VA examination report was based on a thorough review of 
the entire claims file as well as a psychiatric evaluation of 
the veteran; the Board deems this opinion as more probative 
in comparison to the opinion of Dr. L.  Notably, the October 
2002 opinion provides a detailed rationale for the opinion 
provided and cites to supporting medical evidence.  
Conversely, as discussed above, Dr. L based his opinion on an 
incomplete review of the relevant evidence in this matter and 
an unsubstantiated account of the veteran's medical history 
and behavior in service.

The preponderance of the evidence is against this claim for 
service connection and, as such, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric 
disability is denied. 



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



